DISTRICT OF COLUMBIA COURT OF APPEALS

                                   No. 18-AA-318

                        KATARINA STRAUGHN, PETITIONER,

                                          v.

 DISTRICT OF COLUMBIA DEPARTMENT OF EMPLOYMENT SERVICES, RESPONDENT,

                                         and

     WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY, INTERVENOR.

                      On Petition for Review of an Order of the
             District of Columbia Department of Employment Services
                            Compensation Review Board
                                    (CRB-16-18)

(Submitted February 12, 2019                                 Decided June 11, 2019 *)

      Krista N. DeSmyter and Kevin H. Stillman were on the brief for petitioner.

       Karl A. Racine, Attorney General for the District of Columbia, Loren L.
AliKhan, Solicitor General, and Stacy L. Anderson, Acting Deputy Solicitor General
at the time the statement was filed, filed a statement in lieu of brief for respondent.

      Sarah O. Rollman and Mark H. Dho were on the brief for intervenor.

      Before THOMPSON and MCLEESE, Associate Judges, and WASHINGTON,
Senior Judge.

      MCLEESE, Associate Judge: Petitioner Katarina Straughn challenges an order

denying her claim for workers’ compensation benefits. We affirm.


      *
           The decision in this case was originally issued as an unpublished
Memorandum Opinion and Judgment. It is now being published upon the court’s
grant of intervenor’s motion to publish.
                                          2



                                          I.



      This case has previously been before this court. Straughn v. District of

Columbia Dep’t of Emp’t Servs., 176 A.3d 125 (D.C. 2017).             The following

summary of the underlying circumstances is largely taken from our earlier opinion.



      In September 2014, while working for intervenor Washington Metropolitan

Area Transit Authority (WMATA), Ms. Straughn hit her right knee against a metal

beam. She sought medical treatment at a hospital that day for severe pain in her

right knee. Ms. Straughn started seeing Dr. Rida Azer in October 2014 for treatment

of her right-knee pain. Dr. Azer initially diagnosed Ms. Straughn with a right-knee

contusion. Dr. Azer subsequently concluded that Ms. Straughn had “an avulsion

tear of the medial lateral ligament with traumatic synovitis.” An October 2014 MRI

test contradicted Dr. Azer’s diagnosis, indicating that there was no ligament tear and

that Ms. Straughn instead suffered from chondromalacia and mild arthritis.



      Ms. Straughn visited Dr. Azer several more times over the next few months

with continued complaints of right-knee pain. Starting in January 2015, Dr. Azer

suggested arthroscopic surgery as an option for Ms. Straughn. In July 2015, Dr.
                                        3

Azer diagnosed Ms. Straughn with a possible tear of the right-quadriceps tendon.

Dr. Azer opined that the tear was caused by Ms. Straughn’s September 2014 injury.

Ms. Straughn underwent another MRI in July 2015. In August 2015, Dr. Azer noted

that Ms. Straughn’s July 2015 MRI was unchanged from the previous MRI, showing

chondromalacia and arthritis. Dr. Azer continued to diagnose Ms. Straughn with a

“[r]ight knee contusion” and suggest “diagnostic and therapeutic arthroscopy” along

with a probable reconstruction of a torn quadriceps. Dr. Azer also concluded that

Ms. Straughn was medically unable to work during a period including December 5,

2015, to January 4, 2016.



      Dr. David Johnson examined Ms. Straughn in June 2015 at WMATA’s

request.   He initially suspected that there might be a quadriceps tear, but he

recommended against arthroscopy because that procedure would not identify such

an injury. After reviewing the MRIs, Dr. Johnson opined that Ms. Straughn’s

symptoms were the result of arthritis that preexisted the workplace incident; that

because there was no difference in her condition between the two MRIs, the

workplace incident did not accelerate her preexisting arthritis; that although the

workplace incident might have temporarily exacerbated the symptoms of her

preexisting arthritis, any such exacerbation had resolved by November 2014; and
                                          4

that there was no quadriceps injury or any other type of injury that warranted

arthroscopic surgery.



      Ms. Straughn filed a claim seeking temporary total disability benefits from

December 5, 2015, to January 4, 2016; authorization for arthroscopic surgery to her

right knee; and payment of related medical expenses. At a hearing, Ms. Straughn

testified that she had no knee pain before the September 2014 accident and that she

continued to suffer knee pain at the time of the hearing.



      The ALJ denied Ms. Straughn’s claim, concluding that Ms. Straughn had

failed to carry her burden of establishing a causal link between her workplace injury

and either her claimed temporary disability or the proposed arthroscopic procedure.

Ms. Straughn sought review before the Compensation Review Board (CRB), which

affirmed. In 2017, we vacated and remanded the CRB’s order. Straughn, 176 A.3d

at 128-29. We concluded that the ALJ reasonably relied on Dr. Johnson’s findings

and reasonably discounted the treating physician’s medical opinion. Id. at 128. We

held, however, that the ALJ had erred by failing to address Ms. Straughn’s testimony

that she had not suffered right-knee pain before the September 2014 injury, and we

remanded the case for further proceedings. Id. at 128-29.
                                            5

      In January 2018, the ALJ issued an order on remand denying Ms. Straughn’s

claim. Ms. Straughn again sought review by the CRB, which affirmed.



                                           II.



      We review a decision of the CRB to determine whether the decision was

“arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law.” Reyes v. District of Columbia Dep’t of Emp’t Servs., 48 A.3d 159, 164 (D.C.

2012) (internal quotation marks omitted). “Although our review in a workers’

compensation case is of the decision of the CRB, not that of the ALJ, we cannot

ignore the compensation order which is the subject of the CRB’s review.” Placido

v. District of Columbia Dep’t of Emp’t Servs., 92 A.3d 323, 326 (D.C. 2014) (internal

quotation marks omitted). We review credibility determinations of an ALJ to see

whether they are “supported by substantial evidence on consideration of the entire

record.” Rocha–Guzmán v. District of Columbia Dep’t of Emp’t Servs., 170 A.3d
170, 177 (D.C. 2017).



      Ms. Straughn first argues that the ALJ erred on remand by failing to

adequately address and weigh Ms. Straughn’s testimony. We disagree. “An ALJ’s

assessment of credibility should consider the testimony in light of its rationality, [its]
                                            6

internal consistency, and the manner in which it hangs together with evidence of the

record.” Rocha–Guzmán, 170 A.3d at 177 (brackets and internal quotation marks

omitted). That is what the ALJ did. The ALJ specifically addressed Ms. Straughn’s

testimony that she never had any problems with her right knee before September

2014. Specifically, the ALJ noted that Ms. Straughn’s testimony on that point was

contradicted by medical evidence in the record, including x-rays showing results

consistent with prior trauma, such as an old MCL sprain; evidence of preexisting

Pellegrini-Stieda disease; and evidence of preexisting arthritis and chondromalacia.



      We are not persuaded by Ms. Straughn’s challenges to the ALJ’s credibility

determination. It is true, as Ms. Straughn notes, that the ALJ did not specifically

refer to Ms. Straughn’s demeanor and appearance while testifying. Demeanor is

potentially relevant to credibility. E.g., In re K.C., 200 A.3d 1216, 1234 (D.C. 2019).

There is no requirement, however, that a factfinder always explicitly discuss

demeanor, even if -- as is inferentially true in this case -- the factfinder does not view

the witness’s demeanor as significant in assessing the witness’s credibility.

Moreover, contrary to Ms. Straughn’s contention, we do not understand the ALJ to

have adopted Dr. Johnson’s evaluation of Ms. Straughn’s credibility. Rather, the

ALJ considered Dr. Johnson’s medical findings, as well as other medical evidence

in the record that contradicted Ms. Straughn’s testimony. After weighing the
                                         7

contrary medical evidence, the ALJ reasonably concluded that Ms. Straughn’s

testimony was not sufficient to establish, by a preponderance of the evidence, that

her requested medical benefits were causally related to the work incident.



      Finally, Ms. Straughn argues that there was no basis for the ALJ to accept Dr.

Johnson’s medical opinions over those of Dr. Azer, because Dr. Johnson’s medical

evaluation was nonsensical. We agree with the CRB, however, that this argument

is foreclosed because it was decided adversely to Ms. Straughn in our earlier

decision. Straughn, 176 A.3d at 128.



      For the foregoing reasons, we affirm the order of the CRB.


                                                   So ordered.